Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2020 has been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 12/19/2019 is noted by the Examiner.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-3 and 11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Zhang et al. CN 105700091 (Provided by Applicant; Hereinafter Zhang; Machine Translation Provided by Examiner).
Regarding claim 1, Zhang teaches a non-metallic layer stranded optical cable with a reversal point capable of being positioned (Fig. 1-8; Page 4, line 23 – Page 7, line 5), comprising: a cable core (Fig. 1-8; Page 4, line 23 – Page 7, line 5; items 1, 2; reinforcement member, skeleton), and a metal film provided at each reversal point of the cable core (Fig. 1-8; Page 4, line 23 – Page 7, line 5; items 1, 2; reinforcement member, skeleton), wherein an outer sheath (Fig. 1-8; Page 4, line 23 – Page 7, line 5; item 7; outer sheath) is provided outside the cable core (Fig. 1-8; Page 4, line 23 – Page 7, line 5; items 1, 2; reinforcement member, skeleton).
Regarding claim 2, Zhang further teaches the non-metallic layer stranded optical cable with the reversal point capable of being positioned of claim 1, wherein, the metal film is formed by spraying a metallic paint on an outer wall of the cable core, or the metal film is attached to the outer wall of the cable core (Fig. 1-8; Page 4, line 23 – Page 7, line 5; items 1, 2; reinforcement member, skeleton).
Regarding claim 3, Zhang further teaches a method for detecting the reversal point of the non-metallic layer stranded optical cable with the reversal point capable of being positioned of claim 1 (See rejection of claim 1), comprising the following steps: when an operation of drawing out an optical fiber from the optical cable is performed (Fig. 1-8; Page 4, line 23 – Page 7, line 5), detecting a position of the metal film in the optical cable by a metal detector (Fig. 1-8; Page 4, line 23 – Page 7, line 5); wherein after turning on power of the metal detector, a metal detection is performed, handing a hand grip and detecting and scanning around the optical cable to be detected by a detecting surface (Fig. 1-8; Page 4, line 23 – Page 7, line 5), when moving to the position of the metal film, the metal detector emits an alarm sound or vibration, and the (Fig. 1-8; Page 4, line 23 – Page 7, line 5).
Regarding claim 11, Zhang further teaches the method of claim 3, wherein, the metal film is formed by spraying a metallic paint on an outer wall of the cable core, or the metal film is attached to the outer wall of the cable core (Fig. 1-8; Page 4, line 23 – Page 7, line 5).
Allowable Subject Matter
7.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is an examiner’s statement of reasons for allowance:
9.	Regarding claim 4, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…step 1, gradually releasing a reinforcing member and a loose tube by a reinforcing member pay-out stand and a loose tube pay-out stand, entering an SZ stranding platform through a strand collecting frame, and then entering a bundling machine after outputting from the SZ stranding platform to form the cable core; step 2, preparing a reversal point sample of the cable core with a specification to be manufactured, and inputting an image of the reversal point sample into a high-definition image recognizing device as a reference standard for identifying the reversal point of the cable core by the high-definition image recognizing device; measuring a length of the cable core from a first point to second point, recorded as “L1”, wherein the first point is an installation point of the high-definition image recognizing device, and the second point is an installation point of a marking device of the metal film; after passing through the 3, collecting the cable core from the length measuring device by a wire take-up machine.”
10.	Claims 5-10 and 12 are also allowed as they further limit objected claim 4.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fortsch et al. US 2010/0278494 - An optical cable has optical transmission elements stranded about a central reinforcing member.
Blazer et al. US 2017/0131496 - The cable has a cable core and a protective sheath surrounded on a core element (114). A continuous closed loop is formed when the continuous closed loop is viewed in a cross-section in continuous lengthwise along length of the cable core.
Hennink et al. US 2014/0112630 - The optical fiber cable (1) has loose buffer tubes (3,6) whose one layer is stranded around a central strength element (9). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/RAUL J RIOS RUSSO/Examiner, Art Unit 2867